[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            MARCH 18, 2011
                            No. 10-10726
                                                              JOHN LEY
                      ________________________                 CLERK

                  D. C. Docket No. 4:08-cv-00122-RLV

PACIFIC INDEMNITY COMPANY,

                                                    Plaintiff-Appellant,

                                 versus

WASHINGTON MUTUAL BANK, FA,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 18, 2011)

Before DUBINA, Chief Judge, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:
      Appellant Pacific Indemnity Company (“Pacific”) appeals from the district

court’s grant of summary judgment in favor of Washington Mutual Bank

(“Washington Mutual”) on Pacific’s breach of contract claim.

      In August 2004, Washington Mutual loaned Greg Cordell $1,000,000.00 to

refinance the purchase of property located in Cartersville, Georgia. As security for

the loan, Cordell executed a security deed in favor of Washington Mutual. Pacific

wrote the insurance policy on the property. The policy named Washington Mutual

as the mortgagee and provided that if a mortgagee is named in the policy, then any

payable loss will be payable to the mortgagee. The policy furthers states that “at

[Pacific’s] option, [Pacific] may pay the mortgagee . . . the whole principal on the

mortgage plus any accrued interest. In this event, [Pacific] will receive a full

assignment and transfer from the mortgagee . . . and all securities held as collateral

to the debt.”

      On September 1, 2004, a fire destroyed the home located on the property

and Cordell filed a claim with Pacific. Although Washington Mutual did not file a

claim under the policy, on October 29, 2004, Pacific’s counsel send a letter to

Washington Mutual informing Washington Mutual that its claim for the

September 1, 2004, loss would be paid. The letter explained that Pacific had not




                                          2
completed its investigation into Cordell’s claim, but that Pacific would

immediately pay Washington Mutual’s claim to avoid the accrual of interest.

      The letter also stated that Pacific would send, by overnight delivery, a check

for the pay-off amount for the mortgage note. The letter directed that the payment

be applied to the outstanding balance under the mortgage note, but stated that no

decision had been made regarding whether Pacific will exercise its right to take a

full assignment of the mortgage note and requested that Washington Mutual “take

no action to satisfy, cancel, or release the mortgage note.” The letter concluded by

advising that “[w]hen the investigation [into the fire] is completed, [Washington

Mutual] will be notified in writing with instructions to execute a full assignment

of the mortgage in favor of [Pacific] or, alternatively, to satisfy and cancel the

mortgage note.”

      Following the receipt of the check for the pay-off amount, Washington

Mutual sent a letter to Pacific acknowledging receipt of the funds. That letter

stated in relevant part: “Please be advised that this loan has been documented with

your request to not release the lien on this property until the investigation with

Pacific Indemnity Company has been completed. Our records do indicate that this

loan was paid in full on November 2, 2004.” Washington Mutual then began the

process of releasing the lien. That process was completed in January 2005 when

                                           3
Washington Mutual sent a discharge of Deed to Secure Debt to the Clerk of

Superior Court of Bartow County, Georgia, for recording.

       In May 2005, Pacific completed its investigation and denied Cordell’s

claim. In the letter denying the claim, Pacific indicated that it would be taking an

assignment of the loan and deed from Washington Mutual. Upon discovering that

the deed had been discharged, Pacific filed suit against Washington Mutual in the

district court for breach of contract. Pacific and Washington Mutual filed cross

motions for summary judgment. The district court denied Pacific’s motion and

granted Washington Mutual’s motion. After reviewing the record, reading the

parties’ briefs, and having the benefit of oral argument, we affirm the district

court’s grant of summary judgment.

       To the extent that there was any agreement to delay the cancellation of the

deed for further investigation, Georgia law prevented Washington Mutual from

delaying any longer than 60 days. See O.C.G.A. § 44-14-3(b)(1) (2000) (requiring

security deeds be cancelled within 60 days of full payment of the loan).1 Thus,

once the 60 days expired, any such contract between the parties would no longer




       1
           This subsection was amended in 2008, but the statute as it existed in 2004–05 governs this
dispute.

                                                   4
be enforceable. Accordingly, we conclude that the district court did not err in

granting Washington Mutual’s motion for summary judgment.2

       AFFIRMED.




       2
        There are several other reasons we could give for affirming the district court’s grant of
summary judgment, including that there was never an agreement between the parties to permit a
delay between debt payment and the assignment of the loan.

                                               5